DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn.
Claim 1 further recites “a divider flap foldably connected to the central panel, the divider flap extending at least partially from the central panel to the front panel”. This feature can apply to any of the four divider flaps.
Claims 2-20 are rejected under 35 U.S.C. 112(b), as being dependent on claim 1.
Claim 11 recites “wherein each of the attachment tab and the attachment flap is respectively glued in face-to-face contact with the front panel, and the hinge panel is free to pivot at least partially away from the front panel along at least one of the first fold line and the second fold line.” If the attachment tab and the attachment flap are respectively glued face-to-face with the front panel then how is the hinge panel free to pivot?
Claims 13-15 and 35-39 recite in part “the attachment flap is a first attachment flap, and the carrier further comprises a second attachment flap foldably connected to the fourth divider flap and a second attachment feature comprising a second 
Claims 14 and 36 recite in part “and the carrier further comprises a second attachment flap foldably connected to the fourth divider flap and a second attachment feature comprising a second hinge panel foldably connected to the third divider flap and a second attachment tab foldably connected to the second hinge panel”
The Examiner is at a loss as to how this works. The Applicant fails to give any direction on how this works such that it would be confusing to one of ordinary skill in the art at the time of the effective filing of the invention.
The Examiner believes the inventor meant to say ‘the attachment flap is a first attachment flap, and the carrier further comprises a second attachment flap foldably connected to the fourth divider flap and a fourth attachment feature comprising a fourth hinge panel foldably connected to the fourth divider flap and a fourth attachment tab foldably connected to the second hinge panel’.
Claims 15 and 18 recite “wherein each of the first attachment tab and the first attachment flap is adhered at least partially in face-to-face contact with the front panel, each of the second attachment tab and the second attachment flap is adhered at least partially in face-to- face contact with the back panel, and each of the first hinge panel and the second hinge panel is free to pivot at least partially away from the 

Claim 37 recites “wherein each of the first attachment tab and the first attachment flap is for being adhered at least partially in face-to-face contact with the front panel when the carrier is formed from the blank, each of the second attachment tab and the second attachment flap is for being adhered at least partially in face-to-face contact with the back panel when the carrier is formed from the blank, and each of the first hinge panel and the second hinge panel is for being free to pivot at least partially away from the respective front panel and back panel with respect to the respective first attachment tab and second attachment tab when the carrier is formed from the blank.
If the first attachment tab and the first attachment flap are respectively glued face-to-face with the front panel and the second attachment tab and the 

For the sake of compact prosecution the Examiner will examine claims 13, 14, 35 and 36 using the Examiner's interpretations discussed above until the Applicant can provide better instructions.

Claims 14 and 36 are rejected under 35 U.S.C. 112(b), as being dependent on claims 13 and 35 respectively.

Claims 15 and 37-39 are rejected under 35 U.S.C. 112(b), as being dependent on claims 14 and 36 respectively.

Claims 14 and 17 are confusing to the Examiner. How can the “carrier further comprises a second attachment flap foldably connected to the fourth divider flap and a second attachment feature comprising a second hinge panel foldably connected to the third divider flap and a second attachment tab foldably connected to the second hinge panel.” As recited in claim 14 and also “a second hinge panel foldably connected to the second divider flap and a second attachment tab foldably connected to the 

Claim 31 is indefinite because the feature “wherein the attachment flap is at least partially separable from the second divider flap along a first cutline and is at least partially separable from the first divider flap along a second cutline”. There are two cut lines recited but only on attachment flap. For sake of compact prosecution the Examiner will assume that the first divider flap is missing.
Claim 32 is rejected as being dependent on claim 31.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The Examiner has inserted the following figure heretofore known as Wood Annotated Fig. 1 to aid in the explanation of the following claim rejections.


    PNG
    media_image1.png
    704
    812
    media_image1.png
    Greyscale


Claim(s) 1-10, 12-13, 16, 19-36, 38-44 and 51 -52 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wood et al. (U.S. 4,010,847 A).
With regard to claim 1, Wood discloses a carrier capable of holding a plurality of containers, the carrier comprising: a plurality of panels (Wood Annotated Fig. 1) that extends at least partially around an interior of the carrier (Wood Annotated Fig. 1), the plurality of panels comprising at least a front panel (Wood Annotated Fig. 1) and a central panel (Wood Annotated Fig. 1), the interior of the carrier being divided into 
With regard to claim 2, Wood and as applied above in claim 1 discloses the claimed invention wherein the attachment tab (Wood Annotated Fig. 1) is adhered at least partially in face-to-face contact with the front panel (Fig. 1; C3:L48-50), and the hinge panel is free to pivot at least partially away from the front panel along at least one of the first fold line (Wood Annotated Fig. 1) and the second fold line (Wood Annotated Fig. 1).
With regard to claim 3, Wood and as applied above in claim 1 discloses the claimed invention wherein the second fold line is generally offset from the first fold line (Wood Annotated Fig. 1).


With regard to claim 5, Wood and as applied above in claim 3 discloses the claimed invention wherein the divider flap at least partially defines an opening extending adjacent the hinge panel (Wood Annotated Fig. 1), and the first fold line extends from an edge of the opening (Wood Annotated Fig. 1).
With regard to claim 6, Wood and as applied above in claim 5 discloses the claimed invention wherein the attachment tab is at least partially complementary in shape to the opening in the divider flap (Wood Annotated Fig. 1).
With regard to claim 7, Wood and as applied above in claim 1 discloses the claimed invention wherein the attachment tab extends on a first side of the divider flap, and at least a portion of the hinge panel extends from the first fold line to the second fold line on the first side of the divider flap (Wood Annotated Fig. 1).
With regard to claim 8, Wood and as applied above in claim 7 discloses the claimed invention wherein at least a portion of the hinge panel extends away from the first fold line on a second side of the divider flap (Wood Annotated Fig. 1).
With regard to claim 9, Wood and as applied above in claim 1 discloses the claimed invention wherein the divider flap is a second divider flap (Wood Annotated Fig. 1), and the carrier comprises a first divider flap (Wood Annotated Fig. 1) capable of being foldably connected to the central panel, the first divider flap extending at least partially from the central panel to the front panel (Wood Annotated Fig. 1).

With regard to claim 12, Wood and as applied above in claim 10 discloses the claimed invention wherein the attachment flaps larger than the hinge panel and the attachment tab, combined (Wood Annotated Fig. 1).
With regard to claim 13, Wood and as applied above in claim 10 discloses the claimed invention wherein: the central panel is a front central panel (Wood Annotated Fig. 1); the plurality of panels further comprises a back panel (Wood Annotated Fig. 1) and a back central panel (Wood Annotated Fig. 1), the front central panel and the back central panel at least partially overlapping one another (Wood Annotated Fig. 1); and the carrier further comprises a divider panel (Wood Annotated Fig. 1) capable of being foldably connected to the back central panel, a third divider flap (57, Fig. 2) capable of being foldably connected to the divider panel, and a fourth divider flap (58, Fig. 2) capable of being foldably connected to the opposite divider panel, each of the third divider flap and the fourth divider flap extending at least partially from the divider panels to the back panel (as shown in Fig. 2).
With regard to claim 16, Wood and as applied above in claim 1 discloses the claimed invention wherein: the central panel is a front central panel (Wood Annotated Fig. 1) and the divider flap is a first divider flap (Wood Annotated Fig. 1); the plurality of panels further comprises a back panel (Wood Annotated Fig. 1) and a back central panel (Wood Annotated Fig. 1), the front central panel and the back central panel at least partially overlapping one another (Wood Annotated Fig. 1); and the carrier 
With regard to claim 19, Wood and as applied above in claim 1 discloses the claimed invention further comprising a handle (32, Fig. 1) comprising a handle panel (the front and back central panels of Wood Annotated Fig. 1) capable of being foldably connected to the central panel and at least partially overlapping the central panel above the divider flap (Wood Annotated Fig. 1).
With regard to claim 20, Wood and as applied above in claim 1 discloses the claimed invention wherein the plurality of panels further comprises a side panel (4, Fig. 1) capable of being foldably connected to each of the front panel and the central panel.
With regard to claim 21, Wood discloses a blank (Fig. 2) capable of forming a carrier capable of holding a plurality of containers, the blank comprising: a plurality of panels (Wood Annotated Fig. 1) comprising at least a front panel (Wood Annotated Fig. 1) and a central panel (Wood Annotated Fig. 1), the interior of the carrier being divided into a front portion (Wood Annotated Fig. 1) and a back portion (Wood Annotated Fig. 1) by at least the central panel (Wood Annotated Fig. 1); a divider flap (Wood Annotated Fig. 1) capable of being foldably connected to the central panel, the divider flap extending at least partially from the central panel to the front panel (Wood Annotated Fig. 1) when the carrier is formed from the blank; and a hinge panel (Wood Annotated Fig. 1) and an attachment tab (Wood Annotated Fig. 1), the hinge panel capable of being foldably connected to the divider flap along a first fold line, and the 
With regard to claim 22, Wood and as applied above in claim 21 discloses the claimed invention wherein the attachment tab (Wood Annotated Fig. 1) is adhered at least partially in face-to-face contact with the front panel (Fig. 1; C3:L48-50), and the hinge panel is free to pivot at least partially away from the front panel along at least one of the first fold line (Wood Annotated Fig. 1) and the second fold line (Wood Annotated Fig. 1) when the carrier is formed from the blank.
With regard to claim 23, Wood and as applied above in claim 21 discloses the claimed invention wherein the second fold line is generally offset from the first fold line (Wood Annotated Fig. 1).
With regard to claim 24, Wood and as applied above in claim 23 discloses the claimed invention wherein the second fold line is spaced apart from the divider flap by at least a portion of the hinge panel (Wood Annotated Fig. 1).
With regard to claim 25, Wood and as applied above in claim 23 discloses the claimed invention wherein the attachment tab is at least partially defined by a cut line extending at least in the divider flap, and the first fold line extends from the cut line (60 through 46 and 45 to 72, Fig. 2).

With regard to claim 27, Wood and as applied above in claim 21 discloses the claimed invention wherein the blank comprises a peripheral edge (at the left edge of Fig. 2), the hinge panel comprises a free edge (at the left side of 40, Fig. 2), and at least a portion of the free edge of the hinge panel extends along the peripheral edge of the blank (Fig. 2).
With regard to claim 28, Wood and as applied above in claim 27 discloses the claimed invention wherein the free edge of the hinge panel is a first free edge, the divider flap comprises a second free edge (left of 36, Fig. 2), and at least a portion of the second free edge of the divider flap extends along the peripheral edge of the blank (Fig 2).
With regard to claim 29, Wood and as applied above in claim 21 discloses the claimed invention wherein the divider flap is a second divider flap (Wood Annotated Fig.
1), and the carrier comprises a first divider flap (Wood Annotated Fig. 1) capable of being foldably connected to the central panel, the first divider flap is capable of extending at least partially from the central panel to the front panel when the carrier is formed from a blank.


With regard to claim 31, Wood and as applied above in claim 30 discloses the claimed invention wherein the attachment flap (Wood Annotated Fig. 1) is at least partially separable from the second divider flap along a first cut line (where the top line of 56 intersects with the bottom line of 44) and wherein the attachment flap (Wood Annotated Fig. 1) is at least partially separable from the first divider flap along a second cut line (where the top line of 59 intersects with the bottom line of 53).
With regard to claim 32, Wood and as applied above in claim 31 discloses the claimed invention wherein the attachment tab is at least partially separable from the second divider flap and the hinge panel along a third cut line (61/73, Fig. 2).
With regard to claim 33, Wood and as applied above in claim 30 discloses the claimed invention wherein the attachment flap (Wood Annotated Fig. 1) is larger than the hinge panel and the attachment tab, combined. 
With regard to claim 34, Wood and as applied above in claim 30 discloses the claimed invention wherein the blank comprises a peripheral edge (left side of Fig. 2), the hinge panel comprises a free edge (left side of 40, Fig. 2), at least a portion of the free edge of the hinge panel extends along the peripheral edge of the blank (Fig. 2), and the attachment flap is spaced apart from the peripheral edge of the blank (the attachment flap is on the opposite side of 40 from the peripheral edge, Fig. 2).


With regard to claim 36, Wood and as applied above in claim 35 discloses the claimed invention wherein the hinge panel is a first hinge panel (Wood Annotated Fig. 1), the attachment tab is a first attachment tab (Wood Annotated Fig. 1), the attachment flap is a first attachment flap (Wood Annotated Fig. 1), and the blank further comprises a second attachment flap (59, Fig. 2) capable of being foldably connected to the fourth divider flap and comprising a second hinge panel (43, Fig. 2} capable of being foldably connected to the third divider flap and a second attachment tab (small portion of 53, Fig. 2) capable of foldably connected to the second hinge panel.
With regard to claim 38, Wood and as applied above in claim 36 discloses the claimed invention wherein the blank comprises a peripheral edge (at the left edge of Fig. 2), the first hinge panel comprises a first free edge (at the left side of 40, Fig. 2), 
With regard to claim 39, Wood and as applied above in claim 38 discloses the claimed invention wherein each of the first attachment flap (Wood Annotated Fig. 1) and the second attachment flap (59, Fig. 2) is larger than each combination of the first hinge panel with the first attachment tab and the second hinge panel with the second attachment tab (Wood Annotated Fig. 1 and Fig. 2).
With regard to claim 40, Wood and as applied above in claim 21 discloses the claimed invention wherein: the central panel is a front central panel (Wood Annotated Fig. 1); the plurality of panels further comprises a back panel (Wood Annotated Fig. 1) and a back central panel (Wood Annotated Fig. 1), the front central panel and the back central panel capable of at least partially overlapping one another when the carrier is formed from the blank; and the blank further comprises a divider panel (Wood Annotated Fig. 1) capable of being foldably connected to the back central panel, a third divider flap (57, Fig. 2) capable of being foldably connected to the divider panel, and a fourth divider flap (58, Fig. 2) capable of being foldably connected to the opposite divider panel, each of the third divider flap and the fourth divider flap capable of extending at least partially from the divider panel to the back panel when the carrier is formed from the blank.
With regard to claim 41, Wood and as applied above in claim 40 discloses the claimed invention wherein the hinge panel is a first hinge panel (Wood Annotated Fig. 1), the attachment tab is a first attachment tab (Wood Annotated Fig. 1), and the blank 
With regard to claim 42, Wood and as applied above in claim 41 discloses the claimed invention wherein the blank comprises a peripheral edge (at the left edge of Fig. 2), the first hinge panel comprises a first free edge (at the left side of 40, Fig. 2), the second hinge panel comprises a second free edge (at the right side of 43) and at least a portion of each of the first free edge and the second free edge extends along the peripheral edge of the blank (Fig. 2)
With regard to claim 43, Wood and as applied above in claim 21 discloses the claimed invention further comprising handle features (32, Fig. 1) capable of forming a handle when the carrier is formed from a blank, the handle comprising a handle panel (the front and back central panels of Wood Annotated Fig. 1) capable of being foldably connected to the central panel.
With regard to claim 44, Wood and as applied above in claim 21 discloses the claimed invention wherein the plurality of panels further comprises a side panel (4, Fig. 1) capable of being foldably connected to each of the front panel and the central panel.
With regard to claim 51, Wood and as applied above in claim 1 discloses the claimed invention wherein the hinge panel is nonparallel with the divider flap (Wood Annotated Fig. 1).
With regard to claim 52, Wood and as applied above in claim 21 discloses the claimed invention wherein the hinge panel is capable of being nonparallel with the divider flap when the carrier is formed from the blank 

Response to Arguments

Applicant’s arguments with respect to claims 1, 14 and 21 have been fully considered.
Applicant's arguments filed 26 March 2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., For example, in an exemplary embodiment, paragraph [0022] of the present application states that a first divider flap 47 and a second divider flap 51 are each foldably connected to a central panel 41, that the first divider flap 47 includes an attachment flap 55, and that the second divider flap 51 includes an attachment feature 57. Paragraph [0023] of the present application states that the attachment feature 57 includes a hinge panel 133 foldably connected to an attachment tab 135 and that the hinge panel 133 is foldably connected to the second divider flap 51. Applicant's arguments page 14, fifth full paragraph) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, 
Further, the Examiner doesn’t understand where the Applicant’s representative got the idea that “claims 1, 7, 8, 21, 27, 28, 34, 38, 39, 42, 51, and 52 are directed to allowable subject matter.”

Allowable Subject Matter
Claims 14-15, 17-18 and 37 could be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735          

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735